Case 1:20-cv-01411-RDA-TCB Document 12 Filed 08/13/21 Page 1 of 7 PageID# 45



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

ROBERT WHITLEY,

       Plaintiff,

       V.                                           Civil Action No. l:20-cv-01411 (RDA/TCB)

SECTEK,INC.,

       Defendant.


                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant SecTek, Inc.'s ("SecTek") Motion to

Dismiss Plaintiff Robert Whitley's Complaint ("Motion")(Dkt. 6). The Court dispenses with

oral argument as it would not aid in the decisional process. Local Civ. R. 7(J). Accordingly, this

matter is now fully briefed and ripe for disposition. Considering Plaintiff Robert Whitley's

("Whitley") Complaint (Dkt. 1); SecTek's Motion (Dkt. 6); SecTek's Memorandum in Support

of its Motion (Dkt. 7); Whitley's Memorandum in Opposition to the Motion ("Opposition")

(Dkt. 9); SecTek's Reply in Support of its Motion ("Reply")(Dkt. 10), and for the following

reasons, it is hereby ORDERED that SecTek's Motion(Dkt. 6)is DENIED.

                                      I. BACKGROUND


       SecTek is a Virginia company that specializes in providing security and protective

services to both the public and private sectors. Dkt. Nos. 1, 2; 7, 1. Whitley was employed by

SecTek from January of 2006 to October of 2018. Dkt. 1, 2. Although Whitley was initially

employed as a "security officer," in 2009, he was promoted to the position of "lead shift

supervisor." Id. From 2009 until 2018, Whitley worked in that capacity. Id. A woman named

Franchesca Sylver("Sylver") also worked for SecTek as a "security guard." Id.
Case 1:20-cv-01411-RDA-TCB Document 12 Filed 08/13/21 Page 2 of 7 PageID# 46



       Whitley describes that "prior to July [of] 2018," he and Sylver were "on friendly terms as

co-workers[.]" Id, Whitley describes that in March of 2018, Whitley sent his wife a picture of a

female "trainer in a highly provocative bikini-style bathing suit" in an effort to "motivat[e][] her

to proceed with a program to get in shape for" their upcoming cruise. Id. Whitley alleges that

same month, Sylver told him that she was also planning a vacation, and similarly she wanted to

get "into shape for the occasion." Id. at 3. In light of this, Whitley claims that Sylver asked

Whitley to see the picture that he had previously sent his wife. Id. In turn, Whitley did so while

he was still standing next to Sylver. Id. Whitley explains that after seeing the picture, Sylver

"expressed surprise and delight" and did not seem offended. Id. After this exchange, from

Whitley's perspective, he and Sylver remained "cordial and friendly[.]" Id.

       But in June of 2018, SecTek instituted a new workplace policy that prevented employees

from conducting personal business or engaging in "idle chatt[er]" during work hours. Id.

Whitley was responsible for enforcing this new policy as a lead shift supervisor. Dkt. Nos. 1,3;

7, 1. In July of 2018, Whitley felt that he observed Sylver violating this new policy, and "felt

that he had no choice but to report" Sylver's behavior to management. Dkt. Nos. 1, 3; 7, 1-2.

Accordingly, Whitley did so. Id. In light of Whitley's report, in August of 2018, Sylver was

suspended with pay for one day. Dkt. 1, 3; 7,2.

       In September of 2018, Sylver alleged that Whitlety had sexually harassed her by sending

her the photo of the female trainer. Dkt. Nos. 1, 4; 7, 2. SecTek hired an "experienced sex[ual]

harassment investigator" to ascertain the truth surrounding the alleged sexual harassment. Dkt.

Nos. 1,4; 7, 2. Whitley contends that the investigator found the sexual harassment allegation

against Whitley to be "bogus" and without merit. Dkt. 1, 4. Yet, Whitley alleges that

management told the investigator that, notwithstanding the result of the investigation, "[ijt's a lot
Case 1:20-cv-01411-RDA-TCB Document 12 Filed 08/13/21 Page 3 of 7 PageID# 47



cheaper to fire the guy than to take on a sexual harassment lawsuit from a female;just look at the

news." Id.


       After the investigation, SecTek embarked on an "expanded inquiry" into Whitley's time

as a SecTek employee. Id. Whitley alleges that "[t]he investigation was a farce, and the results

thereof untenable as a basis for termination." Id. On October 1, 2018, "SecTek management"

informed Whitley that he could either resign or be fired. Id.; Dkt. 7, 2. Whitley complained to

SecTek's Vice President, Douglas Daniels ("Daniels"). Dkt. 1, 4. Daniels told Whitley that "it

was in the company's interest to contend with a man claiming wrongful termination [rather] than

with a woman claiming harassment at work and exhibiting a risque picture in support of the

claim, regardless of the merits of the harassment claim." Id.

       On October 10, 2018, SecTek terminated Whitley's employment.               M; Dkt. 7, 2.

According to Whitley, SecTek terminated Whitley for "sexual harassment and also some add-on

offenses designed to justify termination should the charge of sex[ual] harassment be exposed for

the untenable claim it was." Dkt. 1, 5.

       On November 18, 2020, Whitley filed a Complaint in this Court. Dkt. 1. On February

10, 2021, SecTek filed its Motion (Dkt. 6), which Whitley opposed (Dkt. 9). On March 2, 2021,

SecTek filed its Reply. Dkt. 10.

                                   II. STANDARD OF REVIEW


       Motions to dismiss under Federal Rule of Civil Procedure 12(b)(6) "test[] the legal

sufficiency of a complaint to determine whether the plaintiff has properly stated a claim; '[they

do] not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.'" Hall v. Greystar Mgmt. Servs., L.P.,637 Fed. App'x 93, 99(4th Cir. 2016)(quoting

Republican Party ofN.C. v. Martin^ 980 F.2d 943, 952(4th Cir. 1992)). When deciding a Rule
Case 1:20-cv-01411-RDA-TCB Document 12 Filed 08/13/21 Page 4 of 7 PageID# 48



12(b)(6) motion to dismiss,"a court 'must accept as true all of the factual allegations contained

in the complaint' and 'draw all reasonable inferences in favor of the plaintiff.'" Kensington

Volunteer Fire Dep't, Inc. v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012)(quoting E. L

du Font de Nemours & Co. v. Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011)). To survive a

motion to dismiss, a complaint "must contain sufficient facts to state a claim that is 'plausible on

its face.'" Kolon, 62>1 F.3d at 440 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A complaint containing only "labels and conclusions" or "a formulaic recitation of the

elements of a cause of action will not do." Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir.

2009) (quoting Twombly, 550 U.S. at 555). Allegations "of wrongdoing necessitate some

'factual enhancement' within the complaint to cross 'the line between possibility and plausibility

of entitlement to relief" Francis, 588 F.3d at 193 (quoting Twombly, 550 U.S. at 557). At the

motion to dismiss phase, a plaintiff does not need to plead facts constituting a primafacie case.

Coleman v. Md. Ct. ofAppeals,626 F.3d 187, 190(4th Cir. 2010)(citing Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 510-15 (2002)). Rather, a plaintiff must simply plead facts adequate to raise

their claims "above the speculative level." Coleman, 626 F.3d at 190 (quoting Twombly, 550

U.S. at 555).

                                         III. ANALYSIS


       In his Complaint, Whitley alleges that SecTek wrongfully terminated his employment,

and in doing so, violated Title VII ofthe Civil Rights Act of 1964. Dkt. 1, 6.

       SecTek has moves to dismiss this claim, arguing that Whitley has failed to plead

sufficient facts in support of his claim. Dkt. Nos. 6; 7. SecTek urges that this is so because:(1)

being fired for claims of sexual harassment, even false claims of sexual harassment, does not
Case 1:20-cv-01411-RDA-TCB Document 12 Filed 08/13/21 Page 5 of 7 PageID# 49



constitute discrimination under Title VII; and (2) SecTek's decision to terminate Whitley was a

reasonable business decision. Dkt. 7, 3-8.

       In opposition, Whitley argues that he is not claiming that he was terminated solely

because he was accused of sexual harassment. Rather, his claim is that he was terminated on the

basis of his sex given that his employment was terminated because he was a male accused of

sexual harassment by a female. Dkt. 9, 1-2. Whitley argues pursuant to Supreme Court

precedent, simply put, sex cannot play a role in the decision to terminate an employee. Id.

Whitley explains that statements made by SecTek's upper management demonstrate that his

termination was at least partially based on his sex. Dkt. 9, 3.

       Considering these arguments, the Court makes the following findings.

       Under Title VII ofthe Civil Rights Act of 1964 it is "unlawful... for an employer ... to

discharge any individual ... because of such individual's . . . sex     " 42 U.S.C. § 2000e-

2(a)(1) (2021).    Moreover, "an unlawful employment practice is established when the

complaining party demonstrates that .. . sex ... was a motivating factor for any employment

practice, even though other factors also motivated the practice." 42 U.S.C. § 2000e-2(m). Under

Title VII, sex discrimination is generally evaluated using "the traditional but-for causation

standard[,]" though under certain circumstances, plaintiffs may also prevail "by showing that a

protected trait like sex was a 'motivating factor' in a defendant's challenged employment

practice." Bostock v. Clayton Cty., 140 S. Ct. 1731, 1739(2020); see Philips v. Martin Marietta

Corp.,400 U.S. 542,543-44(2021).

       SecTek argues that Whitley's Title VII sex discrimination allegation amounts to a claim

that"he was terminated because he was falsely accused of sexual harassment" and therefore fails

under Balazs v. Liebenthal, 32 F.3d 151, 155 (4th Cir. 1994). Dkt. Nos. 7, 3-4; 10, 2-3. In
Case 1:20-cv-01411-RDA-TCB Document 12 Filed 08/13/21 Page 6 of 7 PageID# 50



Balazs, the Fourth Circuit determine that to be "falsely accused of conduct which, if true, might

have given rise to a claim of employment discrimination based on sex by someone else" does

not, in and of itself, give the accused a cause of action for sex discrimination. 32 F.3d 151, 155.

       This Court finds that SecTek's reliance on Balazs is misplaced. Here, Whitley does not

contend that Sylver's purportedly false accusation was itself a kind of employment

discrimination. Instead, Whitley explicitly asserts that his employment was terminated "because

it was easier to fire a man wrongfully accused of sex[ual] harassment than contend with a female

employee who had so accused him." Dkt. 1,6. Read in the light most favorable to him, Whitley

alleges that his termination was the product of a confluence of factors and that his sex was one of

the motivating factors that drove SecTek's decision. See id. Whitley raises these allegations

above a speculative level by setting forth two separate instances, which, at this point, the Court

must accept as true, wherein SecTek's upper management explained that Whitley's sex was a

motivating factor for his termination.      Dkt. 1, 4.     First, Whitley describes that SecTek

management commented that "[i]t's a lot cheaper to fire the guy than to take on a sexual

harassment lawsuit from a female; just look at the news." Id. Second, Whitley alleges that

SecTek's Vice President told him that "it was in the company's interest to contend with a man

claiming wrongful termination [rather] than with a woman claiming harassment at work and

exhibiting a risque picture in support of the claim, regardless of the merits of the harassment

claim." Id.

        In both of these instances, SecTek's upper management seemed to refer to both the

claims Whitley and Sylver might have against the company as well as their respective sexes and,

based on the allegations, seemed to have made a decision that because Whitley was a "guy,"

SecTek would be better suited if it terminated Whitley as opposed to its female employee.
Case 1:20-cv-01411-RDA-TCB Document 12 Filed 08/13/21 Page 7 of 7 PageID# 51



Sylver. Id. When read in the light most favorable to Whitley, the pleadings raise Whitley's

claim of sex discrimination above a speculative level. Whitley has adequately pleaded that his

sex was motivating factor for his termination. Therefore, Whitley's claim is not barred by

Balazs as SecTek suggests.

       It bears repeating that, under Title VII, an employer may not "discharge any individual ..

. because of such individual's . . . sex[.]" 42 USCS § 2000e-2. Also, sex may not be "a

motivating factor for any employment practice, even though other factors also motivated the

practice." Id. As the Supreme Court of the United States has held, "a defendant cannot avoid

liability just by citing some other factor that contributed to its challenged employment decision."

Bostock, 140 S. Ct. at 1739(emphasis in original); see Philips, 400 U.S. at 543-44.

         SecTek argues that it did not fire Whitley based on his sex. Dkt. Nos. 7, 5-7; 10, 3-4.

Rather, it claims to have terminated Plaintiff based upon his poor judgment in sending Sylver the

"provocative" picture; the need to protect SecTek employees from future similar incidents; and

the business calculation that a wrongful termination lawsuit would be easier to deal with than a

sexual harassment lawsuit. Id. SecTek contends that these reasons represent business decisions

"uniquely within the province of a business - and not [] act[s] of sex discrimination." Dkt. 7, 7.

But SecTek's countemarrative ignores the Rule 12(b)(6) standard of review {supra, p. 3-4). As

described above, Whitley has pleaded sufficient facts to suggest that his sex was a motivating

factor in his termination. Dkt. 1, 4.

                                        IV. CONCLUSION


         Accordingly, for the foregoing reasons SecTek's Motion (Dkt. 6) is DENIED.

         It is SO ORDERED.


Alexandria, Virginia                                                                  ,.
August      2021                                                                    ^
                                                                 Rossie D.Alston, Jr.
                                                                 United States District Judge
